DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 4,646,816 Samuel Rothstein ('Rothstein hereafter), 
U.S. 5,160,226 Leighton Lee, II ('Lee hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 17 are currently being examined. 
Claims 14 - 17 have been withdrawn.
Claims 1 – 5 & 10 – 13 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support for the amended limitation: “cylindrical metallic sleeve having an inner cylindrical surface whose height is approximately equal to the height of the core and the cylindrical metallic sleeve further having a through hole defining an inner diameter wherein said cylindrical metallic sleeve is in contact with the first end of said core and surrounds at least part of said core in a press fit engagement such that said first end of said core is press fit into said cylindrical metallic sleeve prior to engagement of a male threaded device with said threaded hole.” 
 an inadequate scale to show the distinguishing features of the relationship with the two parts.  Further, sizes and relationships to the sizes of the parts are not provided in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by: “height is approximately equal to the height of the core.”  Claims shall be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 - 9 is/are rejected under 35 U.S.C. 103 as being rejected by U.S. 4,646,816 Samuel Rothstein ('Rothstein hereafter), and in view of U.S. 5,160,226 Leighton Lee, II ('Lee hereafter).

Regarding Claim[s] 6, 'Rothstein discloses all the claim limitations including: An insert for sealing a hole having a first diameter ('Rothstein, system of #46 (cylindrical sleeve member), and #48 (tapered plug portion), Abst, hole in tube #19) comprising: a core ('Rothstein, #48 (tapered plug portion)) having a height and a tapered outer wall ('Rothstein, Fig 6);
a threaded hole located in a first end of said core ('Rothstein, Fig 6, threaded hole is at end #48b), 
a depth of said threaded hole less than the height ('Rothstein, Fig 6);
a cylindrical metallic sleeve (('Rothstein, Col. 8, ln 66 - Col. 9, ln 2, metal sleeve, #46 (cylindrical sleeve member)) having an inner cylindrical surface whose height is approximately equal to the height of the core and the cylindrical metallic sleeve further having a through hole ('Rothstein, Fig 5 (below) “-A-“ is approximately equal to “-B-“) defining an inner diameter wherein said cylindrical metallic sleeve is in contact with the first end of said core ('Rothstein, Figs 6 - 8) 
a cylindrical metallic sleeve ('Rothstein, Col. 8, ln 66 - Col. 9, ln 2, metal sleeve, #46 (cylindrical sleeve member)) having a through hole ('Rothstein, Fig 6) defining an inner diameter of the cylindrical metallic sleeve wherein said cylindrical metallic sleeve is in contact with and surrounds at least part of said core ('Rothstein, Figs 6 - 8);
a maximum outer diameter of said cylindrical metallic sleeve is equal to or less than the first diameter ('Rothstein, Fig 6);
a second end ('Rothstein, #48a) of said core having an outer diameter larger than the inner diameter of said cylindrical metallic sleeve ('Rothstein, Fig 6);
Except 'Rothstein does not explicitly disclose: surrounds at least part of said core in a press fit engagement such that said first end of said core is press fit into said cylindrical metallic sleeve prior to engagement of a male threaded device with said threaded hole; and a plurality of protrusions, each configured as a ring which is spaced apart and separate from the others of the plurality of protrusions, each of the plurality of protrusions located on an outer surface of said cylindrical metallic sleeve.
However, Col. 10, ln 3 -7, 'Rothstein discloses: After the plug has been set by turning in the opposite direction on the end #51 of plug stem #49, plug stem #49 can be removed from bore #52 of plug #48, and plug stem #48, nut #54 and washer #53 are reusable.
However, 'Lee teaches: surrounds at least part of said core in a press fit engagement such that said first end of said core is press fit into said cylindrical metallic sleeve prior to engagement of a male threaded device with said threaded hole ('Lee, Col. 3, ln 33 - 53, teaches desired sealing force for frictionally retained plug body, Abst, teaches plug body and expansion member are preassembled and the plug is frictionally retained after partial insertion of plug into body, Fig 2, #22 (frusto-conical socket) and  #12 (frusto conical pin), Col. 7, ln 60 - 66, teaches plug and expansion member can be preassembled as a one piece unit prior to inserting into the socket to avoid mismatching of parts).
		In order to reuse the plug stem #49 of 'Rothstein, it is evident that core #48 and sleeve #46 would need to be provided/ available as component parts to combine with the reusable plug stem #49.  
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide 'Rothstein with a press fit of the core and the sleeve prior to installation of the insert into the hole, and prior to retraction of the core into the sleeve and engagement of the threaded hole in the core with the plug stem as taught by 'Lee, in order to provide a preassembled one piece unit prior to have engagement with the plug stem to avoid mismatching of parts ('Lee, Col. 7, ln 60 - 66).
'Lee further teaches: plurality of protrusions, each configured as a ring which is spaced apart and separate from the others of the plurality of protrusions, each of the plurality of protrusions located on an outer surface of said cylindrical metallic sleeve ('Lee, Col. 6, ln 58 - Col. 7, ln 20, Fig 2, teaches #35, gripping edges are used to enhance engagement with the gripping wall of the plug body). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide 'Rothstein with rings extending from the sleeve as taught by 'Lee in order to provide an enhanced gripping force ('Lee, Col. 6, ln 58 - Col. 7, ln 20). 

Regarding Claim[s] 7, 'Rothstein and 'Lee discloses all the claim limitations including: protrusions extend radially around the outer surface of said cylindrical metallic sleeve and interact with the hole when said insert is installed in the hole  ('Lee, Fig 1).

Regarding Claim[s] 8, 'Rothstein and 'Lee discloses all the claim limitations including: insert moving from a neutral position ('Rothstein, Fig 6, shows #48 in neutral position) to an installed position wherein said cylindrical metallic sleeve is expanded radially outwards by said core when said core is pulled into said cylindrical metallic sleeve by an installation device ('Rothstein, Figs 7 & 8, show #48 in an installed position).

Regarding Claim[s] 9, 'Rothstein and 'Lee discloses all the claim limitations except is silent regarding: installed in the hole, the insert withstands a blowout pressure of at least 40,000 PSI.  However, Rothstein, Col. 6, ln 1 - 2, discloses that the plug is usable with both high and low pressure heaters.
'Lee, Col. 4, ln 3 - 7, teaches effectively sealing 12,000 psi or more.  However, by adjusting the shape of the plug, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the combination of shape and sizes for the parameter of maximum pressure, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F, 2d 272, 205 USPQ 215 (CCPA 1980). 



[AltContent: arrow][AltContent: arrow][AltContent: textbox (-B-)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (-A-)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    307
    581
    media_image1.png
    Greyscale

U.S. 4,646,816 Figure 5.



Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “wherein an inner wall of said cylindrical metallic sleeve at the second end of said sleeve is cylindrical where the core is retained in press fit contact.” 
	The closest prior art is as cited were ‘Rothstein & 'Lee. ‘Rothstein & 'Lee teaches claim 1 except neither reference teaches an inner wall of cylindrical metallic sleeve at the second end of the sleeve is cylindrical where the core is retained in press fit contact. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 5 are also allowed because they are dependent on claim 1.  

Claim[s] 10 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “a cylindrical metallic sleeve having first and second ends and wherein an inner surface of said cylindrical metallic sleeve is cylindrical from the first end to the second end, the cylindrical metallic sleeve further including a through hole defining an inner diameter wherein said cylindrical metallic sleeve is in contact with.”
	The closest prior art is as cited were ‘Rothstein & 'Lee. ‘Rothstein & 'Lee teaches claim 1 except neither reference teaches an inner wall of cylindrical metallic sleeve at the second end of the sleeve is cylindrical where the core is retained in press fit contact. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 11 - 13 are also allowed because they are dependent on claim 10.  

Regarding Claim[s] 10, 'Rothstein discloses all the claim limitations including: An insert for sealing a hole ('Rothstein, system of #46 (cylindrical sleeve member), and #48 (tapered plug portion), Abst, hole in tube #19) comprising: 
a core ('Rothstein, #48 (tapered plug portion)) having a height and a tapered outer wall ('Rothstein, Fig 6);
a threaded hole located in a first end of said core ('Rothstein, Fig 6, first end of #48b), 
a depth of said threaded hole less than the height ('Rothstein, Fig 6);
a cylindrical metallic sleeve ('Rothstein, Col. 8, ln 66 - Col. 9, ln 2, metal sleeve, system of #46 (cylindrical sleeve member)) having a through hole defining an inner
diameter ('Rothstein, Fig 6) wherein said cylindrical metallic sleeve is in contact with and surrounds at least part of said core ('Rothstein, Figs 6 - 8);
a second end of said core ('Rothstein, #48a) having an outer diameter larger than the inner diameter ('Rothstein, Fig 6); 
wherein when said core is pulled into said cylindrical metallic sleeve, 
said core exerts an outward force on an inner surface of said cylindrical metallic sleeve to radially expand said cylindrical metallic within the hole to seal the hole ('Rothstein, Abst, Col. 3, ln 12 - 60, sleeve is deformed by outward force, Abst, hole in tube #19).
Except 'Rothstein does not explicitly disclose: first end of said core is press fit into and in contact with said cylindrical metallic sleeve.
However, Col. 10, ln 3 -7, 'Rothstein discloses: After the plug has been set by turning in the opposite direction on the end #51 of plug stem #49, plug stem #49 can be removed from bore #52 of plug #48, and plug stem #48, nut #54 and washer #53 are reusable.
However, 'Lee teaches: first end of said core is press fit into and in contact with said cylindrical metallic sleeve ('Lee, Col. 3, ln 33 - 53, teaches desired sealing force for frictionally retained plug body, Abst, teaches plug body and expansion member are preassembled and the plug is frictionally retained after partial insertion of plug into body, Fig 2, #22 (frusto-conical socket) and  #12 (frusto conical pin), Col. 7, ln 60 - 66, teaches plug and expansion member can be preassembled as a one piece unit prior to inserting into the socket to avoid mismatching of parts).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide 'Rothstein with a press fit of the plug and the sleeve prior to installation as taught by 'Lee in order to provide a preassembled one piece unit prior to insertion into the socket to avoid mismatching of parts ('Lee, Col. 7, ln 60 - 66).

Regarding Claim[s] 11, 'Rothstein and 'Lee discloses all the claim limitations including: at least one protrusion located on an outer surface of said cylindrical metallic sleeve includes at least two separate rings that extend from said cylindrical metallic sleeve at a distance that is less than 20% of a difference between an inner and an outer diameter of said cylindrical metallic sleeve ('Lee, Col. 6, ln 58 - Col. 7, ln 20, Fig 2, teaches #35, gripping edges are used to enhance engagement with the gripping wall of the plug body).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide 'Rothstein with rings extending from the sleeve as taught by 'Lee in order to provide an enhanced gripping force ('Lee, Col. 6, ln 58 - Col. 7, ln 20). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 - 9 have been considered but are moot because the new ground of rejection. 

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
02/25/2022